Citation Nr: 1628211	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  13-03 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by: Ann Vessels, Esq.


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from June 1976 to June 1979.  

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2016 Order of the United States Court of Appeals for Veterans' Claims (Veterans Court).  The appeal originated from a June 2012 rating decision of the RO in Milwaukee, Wisconsin.

In a decision dated in February 2014, the Board reopened and denied the claim.  The Veteran appealed that decision to the Veterans Court.  In an Order dated in February 2016, pursuant to a Joint Motion for Remand, the Veterans Court vacated that portion of the Board's February 2014 decision which denied service connection for an acquired psychiatric disorder and remanded the issue back to the Board for additional development consistent with the Joint Motion.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

In the Joint Motion, the parties identified a failure in VA's "duty to assist" regarding efforts to obtain a complete copy of an October 2012 private psychiatric examination, the incompleteness of which was instrumental in the Board's denial of the claim under the criteria for PTSD (38 C.F.R. § 3.304(f)).  In the February 2014 remand, the Board instructed the RO to obtain a complete copy of this report, at least one page of which was missing from the record.  The private provider responded by faxing a September 17, 2013, report, but did not send a copy of the October 12, 2012, report as requested.  In its decision, the Board acknowledged that the provider did not provide a complete copy of the October 2012 psychiatric evaluation, but still found there had been substantial compliance with the duty to assist with its remand order, noting that the provider was a private medical professional whom VA cannot compel to provide evidence.  In so finding, the Board did not address whether the provisions of 38 C.F.R. § 3.159(e) had been satisfied.  

The identified section provides that, if VA makes reasonable efforts to obtain relevant non-Federal records but is unable to obtain them, or after continued efforts to obtain Federal records concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, VA will provide the claimant with oral or written notice of that fact.  VA will make a record of any oral notice conveyed to the claimant.  For non-Federal records requests, VA may provide the notice at the same time it makes its final attempt to obtain the relevant records.  In either case, the notice must contain the following information: (i) The identity of the records VA was unable to obtain; (ii) An explanation of the efforts VA made to obtain the records; (iii) A description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain; and (iv) A notice that the claimant is ultimately responsible for providing the evidence.  If VA becomes aware of the existence of relevant records before deciding the claim, VA will notify the claimant of the records and request that the claimant provide a release for the records.  If the claimant does not provide any necessary release of the relevant records that VA is unable to obtain, VA will request that the claimant obtain the records and provide them to VA.  38 U.S.C. §5103A(b)(2)); 38 C.F.R. § 3.159(e).  

In this case, the RO requested records from Dr. Hurlbut in a letter dated April 9, 2014.  In response, Dr. Hurlbut submitted records in April 2014, which did not include the October 2012 report.  By letter dated April 26, 2014, the RO sent another letter to Dr. Hurlbut, identified as a "second request."  However, the letter did not specify that certain records had been received, nor did it specify which records had not been obtained and were still needed.  It simply referred to the April 9, 2014, request as though none of that request had been satisfied.  The RO also notified the Veteran by letter dated April 26, 2014, that it had made a second request for records from Dr. Hurlbut.  However, it did not identify the specific records that could not be obtained from that provider, i.e., the October 2012 report.  

Based on the notice provided by the RO in this case, the Board cannot conclude that the provisions of 38 C.F.R. § 3.159(e)(1)(i) were met.  In particular, the Veteran was not provided specific notice of "(i) The identity of the records VA was unable to obtain."  

Additionally, the parties to the Joint Motion agreed that the Board erred by failing to provide an adequate statement of reasons or bases for having found a May 25, 2012, VA psychiatric examination to be adequate.  The May 2012 VA examiner had determined that a diagnosis of schizoaffective disorder accounted for all of the Veteran's mental health symptoms, but found that this diagnosis was less likely than not related to an in-service stressor wherein the Veteran was "HIT IN FACE WITH BEER BOTTLE DURING FIST FIGHT OUTSIDE APOLL CLUB, RHEIN MAIN AFB. BLOODY LACERATION TO FACE. HORRIFIED BY PROFUSE, BLEEDING," as the Veteran does not think about, and is not disturbed by the stressor.  The parties agreed that the examiner's opinion suggests that schizoaffective disorder must be related to a particular in-service stressor.  The examiner did not otherwise opine as to any potential medical nexus between the current schizoaffective disorder and his active military service on a direct basis.  

While it is unclear from the examination report whether the May 2012 VA examiner actually believed a "stressor" was required in order to find a non-PTSD diagnosis such as schizoaffective disorder related to service, the Board agrees that, in reasoning that the Veteran does not think about, and is not disturbed by, the stressor, the examination report leaves the distinct impression that the criteria under 38 C.F.R. § 3.304(f) were considered rather than those under 38 C.F.R. § 3.303.  

Based on the stipulations contained in the Joint Motion, the Board finds that additional evidentiary development is necessary to satisfy the requirements of 38 C.F.R. § 3.159(e) with respect to the October 2012 private psychiatric examination report and to provide an adequate medical opinion regarding the claimed relationship between the Veteran's service and any confirmed acquired psychiatric disorder(s).  

The Board is bound by the findings contained in the Joint Motion, as adopted by the Court.  See Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) (under the law of the case doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case, and therefore, Board is not free to do anything contrary to the Court's prior action with respect to the same claim).  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any outstanding VA or private medical records pertinent to the claim and to provide authorization as necessary to obtain such records.  Take appropriate efforts to obtain any records identified.  

2.  Obtain appropriate authorization and make an additional attempt to obtain a complete copy of the October 2012 psychiatric examination report from the private provider (R. Hurlbut).  If this attempt is unsuccessful, ensure that the Veteran is notified of the inability to obtain these records in compliance with 38 C.F.R. § 3.159(e).  

3.  Schedule an appropriate VA examination to determine the nature and etiology of the Veteran's current psychiatric disorder.  The relevant documents in the claims file should be made available to the VA examiner.

If a diagnosis of PTSD is deemed appropriate, the examiner asked to provide an opinion as to whether such diagnosis is at least as likely as not (i.e., to at least a 50-50 degree of probability) related to the confirmed in-service stressor wherein he was hit in the face with a beer bottle.  

If any other diagnosis of an acquired psychiatric disorder is deemed appropriate, the examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any such psychiatric disorder is causally or etiologically related to the Veteran's active service.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  Readjudicate the remanded claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


